738 So.2d 407 (1999)
MIAMI-DADE COUNTY, Petitioner,
v.
Martha HERNANDEZ, Respondent.
No. 99-309.
District Court of Appeal of Florida, Third District.
June 23, 1999.
Robert A. Ginsburg, Dade County Attorney, and Augusto Maxwell, Assistant County Attorney, for petitioner.
Arnaldo Velez, for respondent.
Before NESBITT, JORGENSON, and LEVY, JJ.
PER CURIAM.
Miami-Dade County ("Miami-Dade") seeks a writ of certiorari quashing the decision of the Circuit Court, Appellate Division which reversed the Miami-Dade County Commission's ("the County Commission") denial of Appellee's zoning application. We grant the Petition.
We find that the circuit court, acting in its appellate capacity, departed from the essential requirements of law when it impermissibly reweighed the evidence and substituted its own judgment for that of the County Commission's. The circuit court's scope of review of the Commissioners' decision is restricted to ascertaining whether there is substantial competent evidence to support the decision made by the County Commission. City of Deerfield Beach v. Vaillant, 419 So.2d 624, 626 (Fla.1982); Metropolitan Dade County v. Dusseau, 725 So.2d 1169 (Fla. 3d DCA 1999); Metropolitan Dade County v. Blumenthal, 675 So.2d 598, 601 (Fla. 3d DCA 1995). A review of the record demonstrates that the County Commission's ruling is supported by substantial competent evidence.
*408 Accordingly, the Petition is granted, the Circuit Court Appellate Division's decision is quashed and the decision of the County Commission is reinstated.